Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Kearney Regional

Medical Center, LLC

(CCN: 28-0134),!

Petitioner,

Vv.

Centers for Medicare & Medicaid Services.

Docket No. C-14-1016

Decision No. CR3362

Date: September 10, 2014

DECISION

The Centers for Medicare & Medicaid Services (CMS) denied the request of Kearney

Regional Medical Center, LLC (Petitioner)

to participate in the Medicare program as a

hospital because it was not primarily engaged in providing care to inpatients during an
accreditation survey. Petitioner disputes this determination and requested a hearing
before an administrative law judge. Both parties moved for summary judgment. Because

the application of the law to the undispute:

facts in this case supports CMS’s denial of

Petitioner’s participation in the Medicare program, I grant CMS’s motion for summary

judgment and affirm CMS’s reconsidered

I. Background and Procedural History

letermination.

Petitioner is a new hospital in Kearney, Nebraska. Petitioner Exhibit (P. Ex.) 1 1.

Petitioner’s facility took four years to build

and equip at a total cost of $38 million.

' The caption on the April 3, 2014 Acknowledgement and Pre-hearing Order in this case
did not include Petitioner’s Centers for Medicare & Medicaid Services Certification

Number (CCN) because Petitioner did not

ave a CCN until June 3, 2014. See Petitioner

Exhibit 5. I amend the caption in this case to include the CCN.
P. Ex. 195. Petitioner’s facility includes various medical equipment as well as “over
forty licensed patient beds.” P. Ex. 194. Petitioner obtained a Certificate of Occupancy
from the local government on September 27, 2013, and a state license to operate on
December 9, 2013. P. Ex. 1 §§ 6, 8. Since December 9, 2013, Petitioner has maintained
full nursing staff to care for inpatients at the hospital. P. Ex. 1 § 9. From December 9,
2013, through December 30, 2013, Petitioner admitted 21 inpatients. P. Ex. 1 J 11.

On December 18, 2013, Petitioner filed an application for the American Osteopathic
Association, Healthcare Facilities Accreditation Program (AOA) “to assist with its
Medicare Certification.” P. Ex. 1 §§ 13-15. An AOA team conducted an accreditation
survey of Petitioner’s facility from January 13-15, 2014. CMS Ex. 1, at 2; P. Ex. 1

§§ 17, 19. Although Petitioner was capable of admitting inpatients at the time of the
accreditation survey, it did not do so because Petitioner would not be able to bill
Medicare or other health insurers for the patients until CMS granted Petitioner’s request
to participate in the Medicare program. P. Ex. 1 §{] 16, 17. The head of the AOA survey
team told Petitioner’s staff that admitting inpatients was unnecessary. P. Ex. 1 fj 20, 21.
The AOA surveyors relied on a review of the inpatients admitted to Petitioner’s facility in
December 2013. P. Ex. 1 §§ 21, 23.

On January 24, 2014, AOA determined that Petitioner had a number of deficiencies.
CMS Ex. 1, at 5-12. However, Petitioner submitted an acceptable plan of correction and,
on February 7, 2014, AOA “granted Full Accreditation” to Petitioner and recommended
that CMS “approve deemed status” for Petitioner. CMS Ex. 1, at 1-4. AOA’s notice
informed Petitioner that CMS had to review the survey findings and determine if
Petitioner met all CMS requirements. CMS Ex. 1, at 1.

On April 9, 2014, CMS issued an initial determination in which it denied Petitioner’s
participation in the Medicare program because Petitioner failed to meet the statutory
definition of a hospital, i.e., “there were no inpatients at the time of the initial
certification survey and the last inpatient discharge prior to the survey occurred on
December 30, 2013.” CMS Ex. 2. Petitioner requested reconsideration asserting that it
met the statutory definition of a hospital because it was fully staffed and had cared for 21
inpatients in December 2013, as well as 67 inpatients from February 10-April 10, 2014.
CMS Ex. 3. Further, Petitioner stated that the AOA survey team leader indicated that
Petitioner did not need to admit patients for the January 13-15, 2014 survey, even though
Petitioner had been able and willing to do so. CMS Ex. 3, at 2.

On April 17, 2014, CMS issued a reconsidered determination in which it affirmed the
initial determination because Petitioner did not have any inpatients during the AOA
survey or “for a period of time prior to that survey.” CMS Ex. 4, at 1. AOA then
terminated its previous accreditation of Petitioner. CMS Ex. 5.
On April 22, 2014, Petitioner, through counsel, requested a hearing before an
administrative law judge with the Departmental Appeals Board (DAB). I issued an
Acknowledgment and Pre-hearing Order (Order) on April 30, 2014. In response, CMS
filed a motion for summary judgment and memorandum in support of that motion (CMS
Motion), and 6 exhibits (CMS Exs. 1-6). Petitioner filed a memorandum in opposition to
CMS’s summary judgment motion (P. Opposition) and five exhibits (P. Exs. 1-5).
Petitioner subsequently filed a motion for summary judgment and memorandum in
support of that motion (P. Motion), and | exhibit (P. Ex. 6). CMS did not respond to
Petitioner’s motion.

Il. Summary Judgment

The parties have filed cross motions for summary judgment. When appropriate,
administrative law judges may decide a case arising under 42 C.F.R. pt. 498 by summary
judgment. See Civil Remedies Division Procedures § 7; Livingston Care Ctr. v. U.S.
Dep't of Health & Human Servs., 388 F.3d 168, 172 (6th Cir. 2004) (citing Crestview
Parke Care Ctr. v. Thompson, 373 F.3d 743 (6th Cir. 2004). Summary judgment is
appropriate and an in-person hearing is not required if the record shows that there is no
genuine dispute of any material fact and the moving party is entitled to judgment as a
matter of law. Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010).? To
determine whether there are genuine issues of material fact for an in-person hearing, the
administrative law judge must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor. Jd.

The material facts on which this case turns are not in dispute. P. Opposition at 2-4.
Because Petitioner has asserted a number of material facts to which CMS has not
responded, I consider those facts in the light most favorable to Petitioner. P. Opposition
at 5-12; P. Motion at 3-10. I note that Petitioner’s facts are supported by P. Exs. 1-6.

III. Issue
Whether CMS had a legitimate basis for denying Petitioner’s participation in the

Medicare program as a provider (hospital) because Petitioner did not have any inpatients
at the time of its accreditation survey.

> DAB decisions cited in this decision are accessible on the Department of Health and
Human Services’ website at: http://www.hhs.gov/dab/decisions/index.html

> AOA conducted a second survey of Petitioner’s facility on April 28-30, 2014. P. Ex. 4.
On May 14, 2014, AOA again granted Petitioner full accreditation, effective May 8,
2014, and recommended CMS approval of deemed status. P. Ex. 4. On June 3, 2014,
CMS informed Petitioner that “[y]our agreement for participation as a deemed status
acute care hospital under the Medicare program has been accepted by [CMS],” and that
IV. Jurisdiction

I have jurisdiction to decide whether Petitioner qualifies as a provider for the Medicare
program. 42 U.S.C. § 1395ce(h)(1); 42 C.F.R. §§ 498.3(b)(1), 498.5(a)(2).

V. Findings of Fact, Conclusions of Law, and Analysis*

Petitioner sought to participate in the Medicare program as a hospital. Hospitals are
“providers” for Medicare program purposes. 42 C.F.R. §§ 400.202 (definition of
Provider), 488.1 (definition of Provider of services or provider). A hospital may request
to participate in the Medicare program, but must meet the conditions of participation in
the regulations. Jd. § 489.10(a). To determine compliance with the conditions of
participation, a survey of the hospital may be conducted by CMS, a state survey agency,
or a CMS approved accreditation organization. Jd. § 489.13(a)(1). AOA is a CMS
approved accreditation organization and hospitals surveyed and accredited by AOA are
deemed to meet all of the conditions of participation. Jd. § 488.5(a). However, CMS
may use information from AOA’s survey to determine that a hospital does not meet the
conditions of participation. Id. § 488.5(c)(2).

1. From December 9, 2013, until December 30, 2013, Petitioner cared
for 21 inpatients, and from February 10, 2014, to May 7, 2014,
Petitioner cared for 51 inpatients; however, during the AOA
accreditation survey from January 13, 2014, to January 15, 2014,
Petitioner did not have any inpatients at its facility.

Petitioner received a state license to operate as a hospital on December 9, 2013, and from
that date until December 30, 2013, Petitioner cared for inpatients that had been admitted
to Petitioner’s facility. P. Ex. 1 §§ 8, 11. Because Petitioner was not yet a provider in the
Medicare program and could not bill commercial health care payers, Petitioner decided
not to admit any inpatients until Petitioner was accepted into the Medicare program.

P. Ex. 1 J 12, 16. Petitioner informed the AOA survey team that it did not have any
inpatients, but could admit some patients if necessary; however, the head of the survey
team indicated that admitting patients for the survey was not necessary. P. Ex. 1 {J 20-

May 8, 2014, is Petitioner’s effective date of Medicare participation. P. Ex. 5. CMS’s
subsequent determination to permit Petitioner to participate in the Medicare program is
not an issue in this case. My jurisdiction over this case is based on Petitioner’s request
for hearing related to CMS’s April 17, 2014 reconsidered determination, see Denise A.
Hardy, D.P.M, DAB No. 2464, at 4 (2012), and my review is limited to the matters
addressed on reconsideration. Neb Group of Arizona LLC, DAB No. 2573, at 7 (2014).

+ My findings of fact and conclusions of law are set forth in italics and bold font.
21. Following AOA’s notice that it fully accredited Petitioner, Petitioner cared for 51
inpatients from February 10 to May 7, 2014. P. Ex. 1 §§ 25, 29.

2. CMS had a legitimate basis to deny Petitioner’s participation in the
Medicare program because Petitioner was not primarily engaged in
providing care to inpatients during the AOA January 2014 survey, as
required by 42 U.S.C. § 1395x(e)(1).

For purposes of the Medicare program, a hospital must be:

primarily engaged in providing, by or under the supervision
of physicians, to inpatients (A) diagnostic services and
therapeutic services for medical diagnosis, treatment, and care
of injured, disabled, or sick persons, or (B) rehabilitation
services for the rehabilitation of injured, disabled, or sick
persons.

42 U.S.C. § 1395x(e)(1). The regulations, under the heading “conditions of
participation,” state that a prospective provider must meet the applicable statutory
definition for its provider type in order for a prospective provider to be approved for
participation in the Medicare program. 42 C.F.R. § 488.3(a). This is consistent with the
statute, which authorizes CMS to refuse to approve a provider agreement when it “has
determined that the provider fails substantially to meet the applicable provisions of
section 1395x.” 42 U.S.C. § 1395cc(b)(2). Therefore, Petitioner must be able to show
that it was “primarily engaged” in providing care to inpatients or else CMS could
justifiably deny participation in the Medicare program. See Arizona Surgical Hospital
LLC, DAB No. 1890 (2003).

Petitioner asserts that it met the requirement of being primarily engaged in providing care
to inpatients because it had inpatients in December 2013 and from February to May 2014.
Further, Petitioner avers that at all times since December 9, 2013, it has had full nursing
staff present at the facility, and thus was ready and able to treat inpatients. P. Opposition
at 16-20; P. Motion at 12-16. CMS’s position is that AOA could not perform a proper
survey of Petitioner’s facility without the presence of inpatients. CMS Motion at 7-8.
CMS relies on the State Operations Manual.

As explained below, I disagree with Petitioner’s argument. Further, CMS’s argument
provides a justification for denial of Petitioner’s participation that does not appear in the
reconsidered determination. Therefore, I reject that argument. Neb Group of Arizona
LLC, DAB No. 2573, at 7.

CMS determined that Petitioner did not satisfy the statutory requirement that it be
“primarily engaged” in providing inpatient care. Based on the DAB’s decision quoted
below, I conclude that CMS permissibly made its determination because the statutory
requirement that a hospital be “primarily engaged” in providing inpatient care has been
narrowly interpreted.

Petitioner's resort to the dictionary definition of “primarily” to
show a dispute requiring evidentiary proceedings overlooks
the common meaning of the word that “primarily” modifies in
42 US.C. § 1395x(e)(1)]: “engaged.” “Engage” and
“engaged” have myriad definitions; those obviously
applicable here include, as a verb, “to involve oneself or
become occupied; participate,” and as an adjective,
“employed, occupied, or busy.” The American Heritage
Dictionary of the English Language, 4th ed., accessed via
dictionary.com. At the time of the March survey and the
termination, Petitioner was under a state sanction that
prevented it from accepting inpatients. Petitioner did not
dispute CMS’s findings that it had no inpatients and was not
engaged in providing inpatient services as of the dates of the
two Medicare complaint validation [surveys]. As of those
surveys, then, Petitioner was not employed, occupied, busy,
involved in or participating in providing services to
inpatients. We fail to see how Petitioner could have been
“primarily engaged” in providing services to inpatients when
it was not “engaged” in providing those services in the first
place .... The length of Petitioner's failure to engage in
providing services to inpatients, which included the March
survey and CMS's notice of termination, supports the ALJ's
conclusion that Petitioner failed substantially to meet the
provisions of [42 U.S.C. § 1395x(e)].

oe Rk

Petitioner offered evidence only to show that its policies,
istory and business model indicated an intent to operate as a
ospital.

Arizona Surgical Hospital, DAB No. 1890. In applying Arizona Surgical Hospital LLC,
to another case, the DAB stated:

It was undisputed that the hospital in question had not been
engaged in providing inpatient services in the 39-day period
between two Medicare complaint surveys. We concluded that
the “length of Petitioner’s failure to engage in providing
services to inpatients . . . support[ed] the ALJ’s conclusion
that Petitioner failed substantially to meet the provisions of
[42 U.S.C. § 1395x(e)].”

United Medical Home Care, Inc., DAB No. 2194, at 10 (2008) (internal citations
omitted).

In the present case, Petitioner admits that it did not have any inpatients from December
30, 2013, until February 10, 2014, which is 42 days.° Further, unlike Arizona Surgical
Hospital, Petitioner had no previous history of serving inpatients prior to December 9,
2013. See Arizona Surgical Hospital, DAB No. 1890 (“Petitioner stated that it had
functioned as a hospital, providing care to inpatients and outpatients, for more than 30
years, with the treatment of inpatients at all times its objective and practice”). Therefore,
I conclude that while Petitioner intended to operate as a hospital by having the capability
to accept inpatients, it was not actually “primarily engaged” in care for inpatients
immediately prior to or following the survey that took place in January 2014.

Petitioner relies on Boone County Hospital, DAB CR2526 (2012), for the proposition
that, considering the facts in this matter as a whole, Petitioner was plainly primarily
engaged in providing services to inpatients. P. Opposition at 2; P. Motion at 2.

However, as CMS argues, Boone County Hospital involved a provider who had already
initially demonstrated compliance with the conditions of participation based on an initial
survey, whereas this case involves Petitioner’s initial survey. CMS Motion at 9. Further,
Boone County Hospital appears to have considered the termination in Arizona Surgical
Hospital to have turned on the four-month period of state license suspension, and that this
was a long period of time in which no inpatients were admitted. DAB CR2526, at 18.
However, as quoted above, the DAB considered the 39 days when no inpatients were
admitted between two surveys at the Arizona Surgical Hospital as sufficient time to
conclude that it was no longer primarily engaged in providing care to inpatients. United
Medical Home Care, Inc., DAB No. 2194, at 10. That time frame is relevant to this
matter because Petitioner admits to a 42-day gap in the admission of patients.

Petitioner also argues that it could have admitted inpatients at the time of the survey;
however, Petitioner relied on the statement of the head of AOA’s survey team that no

> The affidavit that Petitioner submitted with its motion for summary judgment states
that Petitioner “also engaged in the care of patients in January 2014 by treating a patient
admitted on January 22, 2014, and following up with that patient by phone on January 24,
2014, to assess the patient’s condition.” P. Ex. 6 § 8. However, in its motion, Petitioner
did not rely on or refer to this statement to show compliance with 42 U.S.C.

§ 1395x(e)(1). In any event, this vague statement of a single admission, for no more than
one night to Petitioner’s facility, could not show that Petitioner was primarily engaged in
inpatient care.
such action was necessary. P. Opposition at 8-9; P. Motion at 7. Petitioner asserts that
CMS ought to be estopped from arguing that inpatients should have been required during
the survey. P. Opposition at 19 n. 5; P. Motion at 15 n.5. However, even if the
statements of an AOA employee could be considered those of a CMS agent, it is well
settled that such statements cannot be used to estop the government. See, e.g., Office of
Personnel Mgmt. v. Richmond, 496 U.S. 414 (1990); Heckler v. Cmty. Health Servs. of
Crawford County, Inc., 467 U.S. 51 (1984); Oklahoma Heart Hosp., DAB No. 2183, at
16 (2008); Wade Pediatrics, DAB No. 2153, at 22 n.9 (2008), aff'd, 567 F.3d 1202 (10th
Cir. 2009); U.S. Ultrasound, DAB No. 2302, at 8 (2010). Therefore, I must reject
Petitioner’s equitable estoppel argument.

VI. Conclusion

For the reasons stated above, I deny Petitioner’s motion for summary judgment, grant
CMS’s motion summary judgment, and affirm CMS’s determination to deny Petitioner’s
request to participate in the Medicare program.

/s/
Scott Anderson
Administrative Law Judge
